This is a suit in equity to set aside and cancel a series of deeds to described realty, beginning with a security deed executed by the plaintiff to the Trust Company of Georgia and duly transferred by the latter to E. M. Chapman Sr., by whom it was foreclosed. Parties to subsequent deeds were made defendants, but neither the Trust Company of Georgia nor Chapman was so named. The judge overruled a demurrer raising this question of nonjoinder. This was error. Code, § 37-1004;  Brown v. Wilcox, 147 Ga. 546 (94 S.E. 993); Zeigler
v. Arnett, 142 Ga. 487 (83 S.E. 112); Jackson v.  Harrison, 147 Ga. 631 (95 S.E. 215); Hermann v.  Mobley, 172 Ga. 380 (158 S.E. 38); Fordham v. Duggan,  147 Ga. 610 (95 S.E. 3); Taylor v. Colley, 138 Ga. 41
(74 S.E. 694); Reeves v. Tarnok, 161 Ga. 838
(131 S.E. 891); A., B.  A. Ry. Co. v. Smith, 148 Ga. 282
(96 S.E. 562); Warren County Fertilizer Co. v. Reese, 156 Ga. 824
(120 S.E. 534).
The judge having erred in overruling this demurrer, and the defect pointed out by the demurrer not having been cured, the action should have been dismissed. Swann v. Wright,  176 Ga. 372, 375 (168 S.E. 11).
Judgment reversed. All the Justices concur.
                      No. 13775. OCTOBER 14, 1941.